PER CURIAM.
We have no doubt of the respondent’s liability in this case to the libelant, a steerage passenger in her seventeenth year on the steamship Nieuw Amsterdam, whose right eye was totally destroyed by the negligence of the stewardess. The commissioner and the District Judge have awarded her the sum of $7,500. The libelant, whose occupation is that of a domestic servant, suffered considerable pain at the time of the accident, June 20, 1907, and at the time of the hearing before the commissioner in November, 1909, still occasionally suffered some physical pain which reduced her ability to do household work, and always suffers mentally because of her disfigurement and the impairment of her matrimonial prospects. While the sum awarded seems to us high, as the commissioner and District Judge concur in It, we feel we ought not to make any reduction. Decree affirmed, with costs.
See, also, 175 Fed. 998.